Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 16, 2022

The Court of Appeals hereby passes the following order:

A23D0014. JIM JACKSON, SR. v. LEHERN MCGOVERN BOVIS, INC.

      Jim Jackson, Sr. allegedly received an on-the-job injury in April 1999. He then
filed a series of tort claims against Lehern McGovern Bovis, Inc., the general
contractor on the project. In June 2001, the trial court dismissed Jackson’s claims
against Lehern, and this Court affirmed. Jackson v. Lehern McGovern Bovis, Inc.,
Case No. A03A2094 (decided Dec. 16, 2003). Since that time Jackson has filed
numerous pleadings regarding the matter, which were dismissed by the trial courts,
and he has been enjoined from filing any further pleadings pertaining to this matter.1
After Jackson filed another pleading in the matter, the trial court entered an order
dismissing that action on April 19, 2022. Jackson then filed this application for
discretionary appeal on June 21, 2022.2
      Pretermitting whether Jackson is entitled to a direct appeal, this case is
untimely. To be timely, a discretionary application must be filed within 30 days of the
entry of the order, decision, or judgment sought to be appealed. OCGA § 5-6-35 (d).
This statutory deadline is jurisdictional, and this Court cannot accept an application
for appeal not made in compliance with OCGA § 5-6-35 (d). See In the Interest of B.
R. F., 299 Ga. 294, 298 (788 SE2d 416) (2016) (holding that an appellate court lacks


      1
      Jackson has appealed several of the trial court’s decisions. See Case Nos.
A12A2311 (dismissed Aug. 15, 2012), A16D0240 (dismissed Feb. 11, 2016),
A20I0171 (dismissed Feb. 18, 2020).
      2
         Jackson filed his application in the Supreme Court of Georgia, which
transferred the case to this Court. See Case No. S22D1149 (decided July 14, 2022).
jurisdiction over an untimely application for discretionary appeal); Hair Restoration
Specialists v. State, 360 Ga. App. 901, 903 (862 SE2d 564) (2021) (compliance with
the discretionary appeals procedure is jurisdictional, and failure to comply with that
procedure requires dismissal of the appeal). Because Jackson’s application was filed
63 days after the order he seeks to appeal, we lack jurisdiction to consider it.
Accordingly, this application is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/16/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.